    Case: 1:20-cv-02256 Document #: 92 Filed: 07/02/20 Page 1 of 4 PageID #:777




                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS


JOHN OSBORNE, BRIAN COLEMAN, EVE
COLEMAN, HELEN MILLHOUSE, and
MATTHEW D. BROWN, as participants in and
on behalf of the Kraft Heinz Savings Plan, and on
behalf of all others similarly situated,

                      Plaintiffs,

       v.                                              Case No. 1:20-cv-02256

EMPLOYEE BENEFITS ADMINISTRATION                       Honorable Robert M. Dow, Jr.
BOARD OF KRAFT HEINZ, BERNARDO
HEES, PAULO BASILIO, DAVID KNOPF,
ANDREW STONER, RISHI NATARAJAN,
YANG XU, JAMES LIU, GREG GUIDOTTI,
CHRISTOPHER SKINGER, and VINCE
GARLATI,

                      Defendants.



    DEFENDANTS’ MOTION TO DISMISS THE FIRST AMENDED COMPLAINT

              Pursuant to Federal Rule of Civil Procedure 12(b)(6), and upon the accompanying

memorandum of law, Defendants The Employee Benefits Administration Board of Kraft Heinz,

Bernardo Hees, Paulo Basilio, David Knopf, Andrew Stoner, Rishi Natarajan, Yang Xu, James

Liu, Greg Guidotti, Christopher Skinger, and Vince Garlati (“Defendants”) respectfully move the

Court to dismiss Plaintiffs’ First Amended Complaint dated June 28, 2019 (ECF No. 45) in its

entirety and with prejudice. Additionally, Defendants request the opportunity to present oral

argument on this motion.
    Case: 1:20-cv-02256 Document #: 92 Filed: 07/02/20 Page 2 of 4 PageID #:778




Dated: July 2, 2020                      Respectfully submitted,

                                         PAUL, WEISS, RIFKIND, WHARTON &
                                         GARRISON LLP
                                          /s/ Daniel J. Kramer
                                         Daniel J. Kramer (pro hac vice)
                                         Andrew J. Ehrlich (pro hac vice)
                                         William A. Clareman (pro hac vice)
                                         1285 Avenue of the Americas
                                         New York, NY 10019-6064
                                         Phone: (212) 373-3000
                                         Fax: (212) 757-3990
                                         dkramer@paulweiss.com
                                         aehrlich@paulweiss.com
                                         wclareman@paulweiss.com
                                         Matthew D. Stachel (pro hac vice)
                                         500 Delaware Avenue, Suite 200
                                         Post Office Box 32
                                         Wilmington, DE 19899-0032
                                         (302) 655-4410
                                         mstachel@paulweiss.com

                                         JENNER & BLOCK LLP
                                         Dean N. Panos (Il. ARDC # 6203600)
                                         Howard S. Suskin (Il. ARDC # 6185999)
                                         Gabriel K. Gillett (Il. ARDC # 6328233)
                                         353 N. Clark Street
                                         Chicago, IL 60654-3456
                                         Phone: (312) 222-9350
                                         Fax: (312) 527-0484
                                         dpanos@jenner.com
                                         hsuskin@jenner.com
                                         ggillett@jenner.com

                                         Counsel for Defendants




                                        2
Case: 1:20-cv-02256 Document #: 92 Filed: 07/02/20 Page 3 of 4 PageID #:779




                                     STEPTOE & JOHNSON LLP

                                     Paul J. Ondrasik, Jr.
                                     Sara R. Pikofsky
                                     Mark Savignac
                                     1330 Connecticut Ave., NW
                                     Washington, DC 20036
                                     Phone: (202) 429-3000
                                     Fax: (202) 429-3902
                                     pondrasik@steptoe.com
                                     spikofsky@steptoe.com
                                     msavignac@steptoe.com
                                     Of Counsel for Defendants




                                    3
    Case: 1:20-cv-02256 Document #: 92 Filed: 07/02/20 Page 4 of 4 PageID #:780




                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a copy of the foregoing Defendants’ Motion to

Dismiss the First Amended Complaint was filed on July 2, 2020 with the Clerk of the Court using

the CM/ECF system, which will effect electronic service on all parties and attorneys registered to

receive notifications via the CM/ECF system.


                                               By: /s/ Daniel J. Kramer
                                                    Daniel J. Kramer
